DETAILED ACTION
Election/Restrictions
Applicant argues examiner was in error for restricting out claims 10-15. In doing so, applicant pointed to paragraph 73. However, paragraph 73 is directed to an embodiment (fig. 14) which was not claimed by applicant. Nothing in the specification or the drawings demonstrate the rolling members are each mounted to a different arm. The term mount is defined as “attached to a support” (see Merriam Webster, online). That is not the case here. Rather than mounted, it appears the rolling members are loosely held in place by the two arms. It should be noted that Applicant hasn’t indicated in its argument (and it is absent from the specification/drawings) which of the support arms each of the rolling members is mounted to (rather saying it could be either or both), though the claim as written requires the first rolling member is mounted to the first arm and the second rolling member is mounted to the second support arm. It should be emphasized again that in the detailed description, Applicant has only referred to mounting with respect to fig. 14 (in paragraph 73) and included specific mounting hardware. It’s presence in paragraph 73 and absence elsewhere in the specification, in the examiner’s view, undermines Applicant’s argument. Likewise, applicant’s disparate use of the terms coupled and mounted in the claims (see claim 10 vs claim 16) further undermines applicant’s argument.
Accordingly, claims 10-15 remain withdrawn. It should be noted that Lappage, as now cited below, would cover the claim language in at least claims 10-11 and 13-15 using Applicant’s preferred interpretation.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lappage (US 4,150,838).
In re claim 1, Lappage teaches a modular roller device having a top, a bottom, and a height, the modular roller device comprising: a frame constructed of at least one formed rod (fig. 1), the frame comprising: at least one extending section (14); and opposing first and second support arms (15) coupled to the at least one extending section; a first rolling member (left 24) rotatably mounted to the first support arm; and a second rolling member (right 24) rotatably mounted to the second support arm; wherein: the first rolling member is arranged in a generally parallel orientation relative to the second rolling member; and the height of the modular roller device is equal to an outer diameter of the first rolling member (clear from figs. 1-2).
In re claim 2, Lappage teaches at least one secondary extending section (second tube 14).
In re claim 3, Lappage teaches the at least one extending section is a longitudinally extending section and is generally perpendicular to at least one of the first and second support arms (fig. 1).
	In re claim 5, Lappage teaches the frame comprises at least two extending sections (fig. 5).
	In re claim 6, Lappage teaches a fastening member (13) coupling the at least two extending sections together.
	In re claim 7, Lappage teaches the fastening member is permanently affixed to the at least two extending sections (“welded in place”; fig. 2, ln 34-45).
	In re claim 8, Lappage teaches the at least two extending sections are positioned in a spaced relation to each other (fig. 1).
	In re claim 9, Lappage teaches the first rolling member and second rolling member each include: an upper portion adapted for being rollingly engaged by an object located above the modular roller device; and a lower portion adapted for rollingly engaging a base surface located below the modular roller device (clear from fig. 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In re claim 16, Lappage teaches a first modular roller device comprising: a first frame including at least one first extending section (14, top), and at least one first support arm (15 left) projecting from the at least one first extending section; and at least two generally parallel first rolling members (24; left, right) coupled to the first frame, wherein: uppermost points of the at least two generally parallel first rolling members define a top of the first modular roller device (fig. 2); and lowermost points of the at least two generally parallel first rolling members define a bottom of the first modular roller device (fig. 2).
Lappage differs in that it doesn’t teach a second modular roller device comprising: a second frame including at least one second extending section (14, bottom), and at least one second support arm (15 right) projecting from the at least one second extending section; and at least two generally parallel second rolling members coupled to the second frame; wherein: uppermost points of the at least two generally parallel second rolling members define a top of the second modular roller device; and lowermost points of the at least two generally parallel second rolling members define a bottom of the second modular roller device; wherein the first modular roller device and the second modular roller device are arranged in a spaced relationship.
Nonetheless, the examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a second modular roller device as claimed above, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
In re claim 17, the examiner notes that placing a first modular roller device and a second modular device in an inline spaced relationship would be obvious to one of ordinary skill in the art at the time of invention as a matter of design choice. 
In re claim 19, Lappage teaches at least one of the first modular roller device and the second modular roller device comprise a fastening member (13).
In re claim 20, Lappage teaches the uppermost points of the first and second rolling members define the top of the modular roller device; and lowermost points of the first and second rolling members define the bottom of the modular roller device (fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/           Primary Examiner, Art Unit 3614